By Judge Melvin R. Hughes, Jr.
This case came forward on the court’s docket on August 15, 2000. Ms. Norwood, the maternal aunt of the subject child, seeks custody. The City of Richmond Department of Social Services has moved to dismiss on the ground that Ms. Norwood lacks standing to pursue custody under the circumstances.
There is no dispute that the rights of the parents have been terminated in prior proceedings before the Juvenile Court. There is also no dispute that the time for appeal of that ruling affecting both parents’ rights has expired. The Code of Virginia in § 20-124.1 defines a “person with a legitimate interest” covering persons who have an interest to pursue custody requests. According to the definition, Ms. Norwood, as the child’s aunt, is a person whose interest in the child derives from a person whose parental rights have been terminated; therefore, she does not have an interest. The only instance the statute permits the assertion of an interest notwithstanding is where the child was adopted pursuant to Va. Code § 63.1-219.48. This Section, however, only concerns the adoption of a child by a new spouse of the child’s biological or adoptive parent and does not regulate the adoption of a child whose biological parents have had their parental rights terminated.
Accordingly, the motion to dismiss for lack of standing is sustained.